DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958) in view of Prestrelski et al. (PG PUB 2006/0211982) and Wong et al. (US Pat 5,391,381).
Re claim 16, Pope discloses a device for drug delivery (seen in Fig 3; it is noted that all reference characters cited below are in reference to Fig 3 unless otherwise noted) comprising: a housing 1 configured for intraluminal deployment into a human or animal subject (Col 3, Lines 10-14); a reservoir (the entire interior of container 1) contained within the housing and having an actuation end (to the bottom in Fig 3) and a release end (to the top in Fig 3), the release end comprising at least one outlet 3 (Col 4, Lines 35-38 disclose multiple holes 3); a first drug formulation (top-most layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir; a second drug formulation (second-from-top layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir and separated from the first drug formulation solely by a first barrier (top-most layer 7, labeled in annotated Fig A below; Col 4, Lines 50-52), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 3 and annotated Fig A below); a plug (bottom-most layer 7, labeled in annotated Fig A below) at the actuation end within the reservoir (as seen in Fig 3), the plug being movable toward the release end to drive the first and second drug formulations out of the reservoir (“the spacer layer closest to the constant driving force which acts as a piston”, Col 6, Lines 51-53); an actuation system 2 operably connected to the actuation end of the reservoir and configured to drive the plug toward the release end such that the first drug formulation is released from the reservoir before the second drug formulation is released from the reservoir (Col 4, Lines 19-21 and Col 5, Lines 26-43); and a barrier retention chamber 8 connected to the release end of the reservoir and configured to receive and retain the first barrier (Col 4, Lines 39-44). 
Pope does not explicitly disclose that the first barrier consists of an inert gel. Nor does Pope explicitly disclose that the barrier retention chamber is configured to receive and retain the first barrier before the release of the second drug formulation. 
	Prestrelski, however, teaches employing a barrier consisting of an inert gel (Para 114) in contact with a drug formulation (Para 114) for the purpose of ensuring that the barrier sweeps tightly against the housing wall to ensure 100% complete clearance of the drug formulation (Para 113,142). Therefore, it would have been obvious to one of  ordinary skill in the art at the time the invention was made to modify Pope to include the first barrier such that it consists of an inert gel, as taught by Prestrelski, for the purpose of ensuring that the barrier sweeps tightly against the housing wall to ensure 100% complete clearance of the drug formulation (Para 113,142). Additionally, Applicant discloses that a solid barrier and an inert gel barrier are equivalent barriers (Para 35) and, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pope to replace its solid barrier with an inert gel barrier since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Pope as modified by Prestrelski still does not explicitly disclose that the barrier retention chamber is configured to receive and retain the first barrier before the release of the second drug formulation.
	Wong teaches a substantially similar device (as seen in Fig 1; it is noted that all reference characters cited below are in reference to Fig 1 unless otherwise noted) comprising a housing 20, an outlet 22, a first drug formulation 24, a second drug formulation 26, and a first barrier 30 separating the first and second drug formulations (Col 6, Lines 54-57), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 1) and wherein the first drug formulation is released out of the outlet before the second drug formulation (due to the presence of barrier 30 therebetween; Col 6, Lines 54-61). Wong teaches that the first barrier is of a size guaranteeing that the formulation being delivered to the environment is only the first drug formulation rather than the second drug formulation that is still retained in the housing (Col 6, Lines 61-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope to include the first barrier of a size guaranteeing that the formulation being delivered to the environment is only the first drug formulation rather than the second drug formulation that is still retained in the housing (Col 6, Lines 61-64). One of ordinary skill in the art would recognize that in order for the first barrier 7 to prevent any of the second drug formulation from exiting the at least one outlet 3 at the same time as the first drug formulation, the first barrier 7 would have to be of a length that is equal to or greater than the span of the at least one outlet (labeled in annotated Fig A below); one of ordinary skill in the art would also recognize that by modifying the first barrier 7 to be such a length, at least the distal most portion of the first barrier 7 would be “receive[d] and retain[ed]” in the barrier retention chamber 8 before the release of the second drug formulation.  

    PNG
    media_image1.png
    438
    604
    media_image1.png
    Greyscale

Re claim 19, Pope discloses that the reservoir is defined by an inner surface of an elongated annular tube (as seen in Fig 3; Col 4, Lines 64-68).
Re claim 20, Pope discloses that the at least one outlet comprises a ring of outlets (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 21, Pope discloses that the housing comprises a porous membrane sidewall in which the at least one outlet of the release end of the reservoir is formed, the porous membrane sidewall being configured to control diffusion of the first and second drug formulations released from the reservoir (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 22, Pope discloses that the porous membrane sidewall comprises a polypropylene membrane (Col 5, Lines 2-6).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)/Prestrelski et al. (PG PUB 2006/0211982)/Wong et al. (US Pat 5,391,381) in view of Eckenhoff (US Pat 4,350,271).
Re claim 23, Pope/Prestrelski/Wong discloses all the claimed features but does not explicitly recite the size of pores 3 that form the porous membrane sidewall; accordingly, Pope/Prestrelski/Wong does not disclose that the porous sidewall membrane has a pore size from about 0.2 pm to about 25 pm. Eckenhoff, however, teaches a substantially similar device 21 (Fig 2) comprising a housing 22, an actuation system 23, a drug formulation 24 and a plurality of outlets 27 wherein the plurality of outlets are formed in a wall of the housing such that the wall is a porous membrane with a size from about 0.2 pm to about 25 pm (Col 3, Lines 49-51); Eckenhoff teaches that the drug formulation is expelled through the outlets when subjected to the delivery force from the actuation system (Col 4, Lines 7-9) and teaches that such a delivery system is appropriate for delivering drugs in both humans and animals (Col 2, Lines 39-66). Since Eckenhoff teaches that pores of a size from about 0.2 pm to about 25 pm have proven success in the delivery of drugs in both humans and animals, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope/Prestrelski/Wong to include the pores such that they are of a size from about 0.2 pm to about 25 pm, as taught by Eckenhoff, for the purpose of ensuring that that the holes are of an appropriate size for successful delivery of drugs in both humans and animals (Col 2, Lines 39-66). Additionally, it would have been an obvious matter of design choice to modify Pope/Prestrelski/Wong to include the pores with a size from about 0.2 pm to about 25 pm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)/Prestrelski et al. (PG PUB 2006/0211982)/Wong et al. (US Pat 5,391,381) in view of Kriesel et al. (US Pat 6,355,019).
Re claim 24, Pope/Prestrelski/Wong discloses all the claimed features except that the barrier retention chamber comprises a hydrophobic vent. Kriesel, however, teaches using a hydrophobic vent 509 (Fig 72A; Col 25, Line 32) at the end wall 507 of a chamber within which a piston 510 (Fig 72) moves (Col 25, Lines 27-32; wherein the piston 510 moving toward end wall 507 is comparable to the first barrier 7 of Pope moving toward the end wall of the barrier retention chamber 8); Kriesel teaches that such a hydrophobic vent permits gases trapped in the chamber to escape (Col 21, Lines 33-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope/Prestrelski/Wong to include a hydrophobic vent in the barrier retention chamber, as taught by Kriesel, for the purpose of permitting gases trapped in the barrier retention chamber to escape (Col 21, Lines 33-36); one of ordinary skill in the art would recognize that this is desirable because, if this is not allowed to happen, then gases would push back upon the first barrier and not allow its entrance into the barrier retention chamber.

Response to Arguments
Applicant’s arguments filed 6/16/2022 have been fully considered but are not persuasive. 
Regarding Applicant’s argument that Prestrelski, which has been used to modify Pope to read on the first barrier “consisting of an inert gel”, does not read on such a feature, the Examiner respectfully disagrees. Specifically, Applicant argues that Prestrelski does not teach or suggest that their gel “could be used alone to separate two drug formulations, since diffusion of materials across inert gels such as polyacrylamide was well-known at the time of filing”. However, Applicant has not provided evidence to support their assertion that “diffusion of materials across inert gels such as polyacrylamide was well-known at the time of filing” and it has been held that arguments of counsel cannot take the place of evidence in the record. Additionally, the Examiner notes that even if this assertion were correct, Prestrelski discloses the use of other inert gels aside from polyacrylamide (see Para 114, “Santoprene ®”, “agarose gels”, “elastomeric silicon gels”) and states that the inert gel is “adapted to precisely meter the low volume of unit dose to be injected” (Para 109), leading one of ordinary skill in the art to recognize that the inert gel of Prestrelski does not allow diffusion because this would affect the “low volume of unit dose to be injected”; also, even if this assertion were correct, the claims do not require the barrier to prevent diffusion. Therefore, this argument is not persuasive.
Regarding Applicant’s argument that “the only art in which a barrier was actually used to separate drug formulations (i.e., Pope et al. and Wong et al.) suggests to the artisan that use of a gel barrier alone would be insufficient”, the Examiner respectfully disagrees. Neither Pope nor Wong state that use of a gel barrier to separate drug formulations would be insufficient nor do they teach away from using a gel as a barrier. A reference being silent to a feature or aspect is not a teaching away from such a feature or aspect. Therefore, this argument is not persuasive.
Regarding Applicant’s argument that the Examiner’s indication that Applicant discloses a solid barrier and an inert gel barrier being equivalent is impermissible hindsight, the Examiner respectfully disagrees. Applicant has not alleged (and, moreso, evidence has not been shown) that the assertion of a solid barrier and an inert gel barrier being equivalent is an unexpected result. When a statement of equivalents by Applicant has not been shown to be an unexpected result, it has been held that such is an admission which can be relied upon for both anticipation and obviousness determinations as such an admission is considered common knowledge in the art. Additionally, the Examiner reiterates that the citing of Applicant’s admission is not the sole basis for rejection, but rather supports the supplemental obvious design choice rejection. Therefore, this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783